OFFICE    OF THE ATTORNEY           GENERAL         OF TEXAS
                                       AUSTIN
             \-




Honorable Dewey S.        lfalker
County Attorney
mlker County
Buntsvllle,  Tswa
Dear Sir:




            Your letter       of Sept                           aubgiita   for our
opinion the following         stated    qu                     quote   troa your letter
a8 follOw8:

                                                           lien Intern-
      ment Oaap oi H                                       a post exohau@3
      hae been esteb                                      o sell beer.
                                                  a, and the poet is
                                                   boundary line ad-

                                             er or not    lt     would be



                             slng Opinion No. O-&I&J addrassed   to
Governor Ooke                n ln which we held that the poet erohaage
at Oaap Bowls,       Brown County, a dry area, had the authority     to
sell 3.2 bear,       under tha iaata   and authorltles therain cltatod.

            'Ne presume that ths post erchanes        eetabllshed    at the
U. 3. mllltdrr    poet, known as FXmfnyAlien Internmsnt           Camp of
Huntsville,    Texans, nas establlrhad      under proper mllltary      author-
ity and iron the dleousaloa       and  author%tirs    in the attaohsd
opinion would hate the right        to sell   3.2 beer.
    Bonorable   Dsway 3.     Walker - Page      2.



                Artlola    667,     Vernon’s Annotated       Yanal Code, Saotlon
    ;;~~Iwith       tha   aubjeot     of transportation       of bear, provides  a

                 a(a)     It 1s heroby dealered           to be lawful to
          transport     beer, ae herein defined,             end upon vihloh
          the tax has bean paid and avidanoed by atamps es
          required     by law, from any place in this State whara
          the sale,     manuraotura,       end distribution         or eeld baar
          1s authorleed        by law to any other place within this
          Btata whars the same may be lawfully                  menufeotured,
          sold,   or distributed;        and from the State boundary
          to any such plaoa,         evan though In the 001~313           of  suah
          trensportetlon        the route over which the eeme is balng
          transported      may traverse       local    option territory       ln
         which the manufacture,            sale,    and dletrlbution        of sold
         bear Is prohibited.            provided,     however, thst any such
          shipGritS must be acoomPenlad by a written                    statement
I        furnished      and signad by the shipper,              showing the nema
         end address of ths aonslgnor               end the oonsignta,        the
         origin end destination           of such shipment,          end euoh
         other lnfornetlon         es may be required          by t4e Board
         or Admlnlstrator;         end it shall       be the duty of the
         person in oharge of such cargo whils                   it is being so
         transported       to exhibit     suoh written        statement    to
         any repr6santatlve          of the Board or any peaoe offloar
         making demand thararor,            and ‘meld statement        shall be
         accepted by such officer            as Prima racle avidanoa ot
         the lawful right to transport               suoh beer.       The trans-
         portation      of beer not eoooapenlad            by statement      hera-
         in required,        or failure     to exhibit      the sane upon
         lawrul demand, ahell be e violation                  of this Aot, and
         nng bear being transported              ln violation      horaof shaI1
         be nubjeot to aeixuro wlthout warrant.
                 "(b)    Possession  by any parson in any.drp araa
         of beer In any quantity        axoeading twant -four (24)
         bottles     having a capeolty    of twaITa.(I2 J 0~~0411 aaoh
         shall be prime raole       avldanoa of possession    for the
         pUrpOSe     of sale in a dry area."
               For the purpose of this opinion,      we shall aesuua the
    ths unitsd 3tstes    Governm%nt hes aoqulred    jurisdiotlon  Or the
    srae on v&&oh said United States     Mllltary  Post has baan aetab-
    Ii&ad end the poet exohenga astabliahed       thereon has bean
    IageIIy established    undar tha Aots of. the COn#P%S8 and tha
    ruIas end raguletlons    promulgeted  by tha proper OffiOlaIs    of
    the Covernmant pursuant thereto.
gonorable     Dewey S.   Walker   - Page 3.



              Based   upon this   assumption,   we answer       your   question
e.8 rdiow8r

            Sinae lt 1s lawful    for post exoBan$es,          situated    wlth-
 in the oonfines    of a Dnlted States Military          Fost over whioh the
united States Government has aoquired           jurlsdlotion,      to sell    3.2
beer, or beer of less alcoholic        content,     we think suoh beer may
be legally   transported    from any plaoe within this State where
the same inay be iegelfy     menura%ired,       sold,    or distributed     to
the post erohange mentioned in your letter,             even thugh      the
route over orhloh same is transported        may traverse       dry tsrrl-
tory, provided    tho provisions    of Artiole      667, supra, are striot-
ly oomplled with.      See our Opinlon 20. O-4438.

                                                 Yours   very     truly